Title: To George Washington from Major Jacob Morris, 10 April 1777
From: Morris, Jacob
To: Washington, George



Sir
Philadelphia April 10th 1777

I find by several Gentlemen lately from Camp, that I am much censured for not accepting the Commission offer’d by the State of New York, & am greatly concern’d to hear that some people have been ilnatured, & ungenerous enough to impute my refusal to General Lee’s persuation—this is a reflection upon both that Gentlemans Character, & my own that distresses me exceedingly; & I will venture to declare that no friend to him, me, or his Country wou’d sport such a cruel sentiment. however I must allow that my refusing immediately after my return from N.Y. was rather untimely & left room for ilnatured suggestions. I only repent therefore that I had not done it previous to my going in.
I am informed that your Excellency apprehended I had already received the Commission, & thought it a little extraordinary that I did not send or give in my reasons for declining at Head Quarters—but as that was not the case—I considered it unnecessary—however as I wish, Sir, that you shou’d be perfectly acquainted with my objections to entering into that Corps, I shall inform you.
It has ever been my ambition, & ever will be, shou’d my Country or your Excellency think proper to honour me with any military employment, to acquire if possible in that station some small degree of reputation—but being choose to so important an office as major in a Regiment where the Corps of officers are men of very low Births, & no educations, men who I am very consious are totally ignorant in military affairs who have not sufficient abilities to improve, & who I shou’d be suspicious in time of action might desert me, & thereby leave both my life & Character to be sacrifised, are to me capital objections—

after this let me be impertinent enough to ask whether your Excellency can suppose I shou’d be able to bring that Regiment to any order or perfection—their deficiency in which wou’d fall entirely on my Shoulders, as the most active officer in the Regiment, those ostensible reasons among several others too tedious to trouble your Excelly with at present deterred me from accepting it.
When I was informed by one of the members of the Convention that they had thought proper to make me that appointment, & requested to know whether I wou’d take it, I made some enquiry, & was lead to believe that it was one of the oldest Regiments on the new establishment of that State, & returned them answer that I was very thankful for the honour they had conferr’d on me & wou’d with pleasure accept, but I have since discovered that it is the youngest in the State, where there are four majors above me, therefore a less probability of my rising—however, I do not mean to offer this as a reason for my refusing.
I must beg your Excellency’s pardon when I tell you that when I consider the length of time I have been in service, & the rank I before held in the army, I think something more than a majority in the youngest Regiment perhaps on the Continent is due me—I claim no other merit than the length of time, & rank I have held in the army.
Your Excellency may rely on my wishing for nothing more ardently than to be able to remove that censure so unjustly bestowed on me by my Countrymen—as the Gentln who promised to carry this goes off this instant—must conclude by subscribing myself Your Excellency’s very humble Servant

Jacob Morris

